Griffin, P.J.
(dissenting). I respectfully dissent. The majority has reversed this case on the basis of instructional error that was not raised specifically on appeal and prompted no objection below. Our Supreme Court has recently held that we are not to decide issues that are not raised and preserved, Radtke v Everett, 442 Mich 368, 397-398; 501 NW2d 155 (1993). Further, in the context of the present case, I find no manifest injustice. People v Van Dorsten, 441 Mich 540; 494 NW2d 737 (1993). The evidence of defendant’s guilt was substantial, and defendant has not identified error requiring reversal. Accordingly, I would affirm.